                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                  MAGISTRATE NO. 1:19-mj-00077-JCG

SHILOH PISARICH
                                           ORDER

       Considering the foregoing Motion of the United States, the Court finds:

       1)     The defendant having been arrested, there is no longer need to maintain the

              complaint, arrest warrant and affidavit in support of the criminal complaint under

              seal.

       IT IS HEREBY ORDERED the Criminal Complaint, arrest warrant and the affidavit in

support of the Criminal Complaint, be unsealed.

              SO ORDERED this 6th day of September, 2019.




                                             s/   John C. Gargiulo
                                            HONORABLE JOHN C. GARGIULO
                                            UNITED STATES MAGISTRATE JUDGE
